DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “the step” should read “a step”, “the top” should read “a top”.  Appropriate correction is required.

Response to Arguments
Applicant's argument, with respect to claim 14, filed 7/5/22 have been fully considered but they are not persuasive. Regarding applicant’s argument, “To the extent that the light inputted into the common propagation region 1120 in Lane's interferometer may undergo some degree of mixing, there is no indication in Lane that the common propagation region 1120 includes at least one interference coupler that is configured to mix the light received in the common propagation region”, Examiner respectfully asserts that 1120 is an interference coupler as par. 0104 teaches that the input ports produce interference patterns, thus the light is mixed to produce such patterns. 
Applicant’s arguments, see remarks, filed 7/5/22, with respect to the rejection(s) of claim(s) 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lane et al. (U.S. PG Pub. # 2016/0245895 A1) in view of  Kunkel et al. (WO 2010/023283 A1).
Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The allowable subject matter as indicated in the office action mailed on 3/2/22 has been placed into independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “more complex” has no metes or bounds. The scope of what is complex cannot be ascertained. For examining purposes examiner shall interpret as recovering information from a broader input of light. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (U.S. PG Pub. # 2016/0245895 A1) in view of  Kunkel et al. (WO 2010/023283 A1).

In Re claim 14, ‘895 teaches a method of extracting an image from a transform imager, the method comprising: receiving light at a first plurality of input ports of a transform imager (at 1102 – 1108, pars. 0103 – 0104), directing the received light to a waveguide light mixing region (1120) via a waveguide array (1110), wherein the waveguide light mixing region includes a coupler (1120), wherein the waveguide light mixing region is configured to mix the light received via the waveguide array (light interferes thus mixes, par.0104); mixing the light within the waveguide light mixing region (interferes, thus mixes, to produce interference patterns at the sensors 1122 par. 0104); receiving the mixed light at a plurality of detectors (1122) from the waveguide mixing region; measuring response from each detector of the plurality of detectors to the light input in order to perform calibration (pars. 0105, 0133, 0138), selecting measured responses corresponding to intensity peaks (intensity) in the image input; and adjusting the calibration in order to recover different targeted information (par. 0138).

‘895 is expressly silent to the waveguide mixing region including a MMI coupler. 


‘283 teaches that an MMI coupler produces interference patterns at an output from input light (figs. 9 – 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multimode interference coupler (MMI) as taught by ‘283  as the coupler of ‘895 as a MMI coupler produces interference patterns at an output like the coupler 1120 of ‘895, are used in integrated circuits like ‘895, and can be manufactured to achieve desired output characteristics. Furthermore using a MMI coupler to couple interference patterns is a known coupler in the art of a finite number of couplers for coupling interference patterns so as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 15, the previous combination teaches wherein the step of selecting measured responses includes identifying intensities (maximum signal strength pars. 0101 and 0105) but is silent to wherein the step of selecting measured responses includes identifying at least the top 5% of intensity values of the measured responses.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify at least a top 5% of intensity values so as to ensure optimum steering to the strongest signal for more accurate communications.

In Re claim 17, ‘895 teaches the method of claim 14, and introducing a phase shift (par. 0138) at input apertures (fig. 5 – 8) to recover additional information (steering the array of couplers pics up information about intensities of light) using a unique set of output responses (par. 0138) from the imager so to determine the direction of the incoherent optical source (par. 0138). 
	‘895 is silent to the range of phase shift as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the claimed phase shift range onto the phase shifters so as to obtain desired direction of the incoherent optical source thus allowing for optimum operation of the imager.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874